Exhibit 10.10

SUBLEASE AGREEMENT




THIS SUBLEASE AGREEMENT is entered into effective as of the latest signature
date set forth below by and between DIGITILITI, INC., formerly known as STORAGE
ELEMENTS, INC., a Minnesota corporation (“Sublessor”), and SP Television LLC, a
Delaware limited liability company authorized to conduct business in the State
of Minnesota (“Sublessee”).




RECITALS




A.

Sublessor is the tenant under a lease with FRM Associates LLC, a Nevada limited
liability company (the “Landlord”), dated June 15, 2005 and amended July 27,
2005 (the “Main Lease”) for the Premises, as defined in the Main Lease, located
at Marquette Plaza, 250 Marquette Avenue, Minneapolis, Minnesota, consisting of
approximately 3,092 rentable square feet (the “Main Lease Premises”).




B.

Sublessee desires to sublease from Sublessor the Main Lease Premises consisting
of the entire Suite 540, which the parties agree consists of approximately 3,092
rentable square feet as depicted on attached Exhibit A (the “Premises”), and
Sublessor desires to sublease the Premises to Sublessee.




THEREFORE, in consideration of the mutual promises of the parties set forth in
this Sublease Agreement and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sublessor and Sublessee agree as
follows:




1.

PREMISES




Sublessor hereby leases to Sublessee, and Sublessee hereby takes from Sublessor
the Premises, subject to and together with the benefit of the terms, covenants,
conditions and provisions of this Sublease Agreement and the Main Lease, as may
be applicable thereto.  Sublessor reserves a right of access through the
Premises to the extent necessary to maintain, repair or operate the balance of
the Main Lease Premises.




2.

TERM




The term of this Sublease Agreement (the “Term”) shall be Fifteen (15) months
commencing on August 1, 2009 (the “Commencement Date”) and terminating on
October 31, 2010.




3.

USE




Sublessee shall use the Premises for general office purposes related to the
operation of a television broadcast station, and all associated sales efforts
and broadcast efforts related therein.  Sublessee presently occupies the
Premises and accepts the Premises in its “AS IS” condition.




4.

GROSS RENT




a.

With the exception detailed in subparagraph (b) of this Section 4,  Sublessee
agrees to pay Sublessor during the Term, Gross Rent in the amount of $3,239.83
per month, payable on the first day of each month throughout the Term.  The
Gross Rent includes an agreed upon adjustment to partially compensate Sublessee
for the cost of three (3) parking spaces acquired by Sublessee that are in
addition to the one (1) parking space provided by Sublessor pursuant to section
6 hereof.




b.

Specific only to the month of September 2009, due to an overpayment made by the
Sublessee pertaining to the Month of August 2009, the Sublessee shall pay
$2,872.33 as its monthly Gross Rent for the month of September 2009.  








--------------------------------------------------------------------------------



c.

Any payment due from Sublessee not paid within ten (10) days of being due shall
bear interest at the rate of ten percent (10%) per annum until full payment is
received by Sublessor.




d.

All Gross Rent payable by Sublessee under this Sublease Agreement shall be paid,
without notice or prior demand therefor and without any deduction or set-off
whatsoever, to Sublessor, at the address set forth below or at such place as
Sublessor may designate from time to time by written notice to Sublessee.




5.

MAIN LEASE




a.

The terms, provisions, covenants and conditions of the Main Lease are
incorporated herein by reference in like manner as though the same were
specifically set forth herein.  Notwithstanding the immediately preceding
sentence, the following provisions of the Main Lease shall not apply to this
Sublease: Section 2.4 (Term), Article 3 (Rent), Section 4.1 (Construction),
Article 13.11 (Holding Over), the entire Amendment To Lease Agreement dated
7/27/2005, and all rights to renewal, extension, expansion, first offer, early
termination or other similar rights and provisions contained in the Main Lease
or in any Main Lease amendments.  Sublessee understands and acknowledges that
Sublessor does not intend to extend the term of the Main Lease beyond October
31, 2010, provided, however, that Sublessor acknowledges Sublessee is free to
negotiate with the Landlord to enter into a lease directly with the Landlord
following the end of the Sublease Term.  Except as may be otherwise specifically
provided herein, Sublessee shall have all rights and privileges and assumes and
agrees to keep and perform, as to the Premises, all of the obligations,
conditions and covenants of the Tenant set forth under the Main Lease as though
Sublessee were substituted as Tenant thereunder.  It is agreed and understood
between the parties hereto that the Sublessee obtains and is granted no more
rights and privileges, as to the Premises, under this Sublease Agreement than
Sublessor was granted as Tenant under the Main Lease.




b.

Sublessor shall pay to Landlord the Base Rent due under the Main Lease when such
payments are due and shall perform all obligations of Sublessor under the Main
Lease, except to the extent Sublessee is obligated to perform such obligations
under this Sublease.




c.

The obligations, conditions and covenants of the Landlord under the Main Lease
shall remain the Landlord’s, and Sublessor shall not be required to perform the
same in the event of a default by the Landlord but shall diligently enforce such
obligations on behalf of Sublessee, subject to Sublessee reimbursing Sublessor
for any costs and expenses, including but not limited to attorney fees, in
pursuing such action.




d.

Sublessor and Sublessee each agree not to do, suffer, or permit anything to be
done which would result in a default under the Main Lease, or cause the Main
Lease to be terminated or forfeited.




6.

PARKING




Subtenant shall be entitled to one (1) parking space in the building at the
current contract parking rates as provided in the Master Lease.  The parties
acknowledge that Sublessee has obtained at Sublessee’s expense the use of three
additional parking spaces during the Term, and the Gross Rent has been adjusted
to partially compensate Sublessee for the cost of such additional spaces as set
forth in section 4(a) hereof.  In the event Sublessee discontinues use of one or
more of said three additional parking spaces during the Term, the Sublessee
shall immediately notify the Sublessor of this change in use of these three
additional parking spaces and the Gross Rent shall be increased at the rate of
$122.50 per space for each month or partial month in which such parking space is
discontinued.




7.

BUILDING SIGNAGE




Sublessee shall be able to install subject to Landlord’s prior written consent,
which shall not be unreasonably withheld, and at Sublessee’s sole cost and
expense, building directory board signage and a suite sign





--------------------------------------------------------------------------------

at the entry door to Sublessee’s space.  Any subsequent change(s) requested by
Sublessee to the building directories and its suite sign shall be at Sublessee’s
cost.




8.

INSURANCE




Sublessee shall maintain, as to the Premises, all insurance required to be
maintained by Sublessor as Tenant under the Main Lease, and have Sublessor and
Landlord named as additional insureds thereon.  The insurance policies
maintained by Sublessee shall provide that the same may not be cancelled,
terminated or altered without thirty (30) days prior written notice sent by
certified mail, return receipt requested, to Sublessor and Landlord.




9.

INDEMNIFICATION




Sublessee agrees that it will indemnify and hold Sublessor and Landlord forever
harmless as provided in Section 6.2 of the Main Lease, which indemnification
shall also include any and all responsibility or liability of which Sublessor
may incur by virtue of this Sublease Agreement arising out of any failure of
Sublessee in any respect to comply with and perform the requirements and
provisions of the Main Lease (attributable to the Premises), or this Sublease
Agreement.  Sublessor agrees that it will indemnify and hold Sublessee forever
harmless against any and all expense, loss, claims or liability, including
reasonable attorneys fees, which may incur by virtue of this Sublease Agreement
arising out of any failure of Sublessor in any respect to comply with and
perform the requirements and provisions of the Main Lease (attributable to the
Premises), or this Sublease Agreement.




10.

ASSIGNMENT/TRANSFER




Sublessee shall not transfer, sell, assign or pledge this Sublease or further
sublease the Premises, or any part thereof, without (i) compliance with the
requirements of the Main Lease relating thereto, and (ii) obtaining the prior
written consent of the Sublessor and Landlord, neither of which shall be
unreasonably withheld.




11.

ALTERATIONS AND IMPROVEMENTS




Sublessee shall not make any alterations or improvements to the Premises without
(i) complying with the terms of the Main Lease relating thereto, and (ii)
obtaining the prior written consent of Sublessor and Landlord, neither of which
shall be unreasonably withheld.




12.

SURRENDER OF THE PREMISES




Upon the expiration of the Term, or any sooner termination hereof, Sublessee
shall surrender the Premises in good condition and broom clean, and shall remove
its equipment and trade fixtures promptly (immediately repairing any damage
caused thereby) and quit and surrender the Premises.




13.

DEFAULT/REMEDIES




a.

If any one or more of the following events occurs, then Sublessee shall be
deemed to be in default under this Sublease Agreement:




i.

Sublessee fails to pay any installment of the Gross Rent provided for under this
Sublease Agreement within ten (10) days after that payment is due;




ii.

Sublessee fails to keep, observe or perform any of the other terms, covenants
and conditions herein to be kept, observed and performed by Sublessee under this
Sublease Agreement (including but not limited to obligations or conditions under
the Main Lease) for thirty (30) days after written notice is given to Sublessee
specifying the nature of such default.  Notwithstanding the foregoing, if the
applicable grace period set forth in the Main Lease shall be shorter than that
provided herein for the particular alleged default, the grace period set forth
in the Main Lease shall supersede the grace period set forth in this
subparagraph.








--------------------------------------------------------------------------------



b.

If a default occurs, then Sublessor shall be entitled to exercise any and all of
the rights and remedies available at law or in equity, including those provided
to the Landlord under the Main Lease.  Any remedies under this Sublease
Agreement shall not be deemed exclusive, but shall be cumulative and shall be in
addition to all other remedies available to Sublessor existing at law or in
equity.  Landlord shall be entitled to enforce the provisions of the Main Lease
against Sublessee to the extent the same are violated by Sublessee.  The parties
agree that there shall not be liability for any lost profits or other special or
punitive damages.




14.

CONSENTS




a.

Wherever the consent of Landlord is required by the provisions of the Main
Lease, the Sublessee must, in addition to securing such consent, also obtain the
prior written consent of the Sublessor, which shall not be unreasonably
withheld.




b.

In no event shall Sublessee be entitled to any damages for any withholding or
delay in either Sublessor or Landlord giving its consent, and Sublessee
understands and agrees that its remedies shall be limited to an action for an
injunctive or declaratory judgment.




15.

SUBLESSOR ACCESS TO PREMISES




Upon providing reasonable notice, Sublessor shall have the right to access the
Premises at any time for purposes of inspecting the condition thereof.




16.

NOTICES




a.

Sublessor and/or Sublessee shall immediately forward to the other party all
notices of default received by Sublessor from Landlord under the Main Lease.
 Either party may cure the other party’s default and be entitled to
reimbursement of any costs and expenses, including but not limited to attorney
fees, reasonably incurred.




b.

Any notice, demand, request or other communication which may be or is required
to be given to the Landlord under the Main Lease shall be effective only if a
copy of the notice to the Landlord is also either delivered personally or sent
to Sublessor as provided under subparagraph c below.




c.

Any notice which one party wishes or is required to give to the other party will
be regarded as given and received if in writing and either delivered personally
to such party or sent certified or registered mail, return receipt requested,
postage pre-paid, to the addresses below, or such other addresses as either
party may, from time to time, designate by written notice to the other party:




Sublessor:

Digitiliti, Inc.

266 East 7th Street, Floor 4

St. Paul, MN  55101

Attention: William McDonald




Sublessee:

SP Television LLC

1001 Boardwalk Springs Place, Suite 111

O’ Fallon, MO  63368

Attention: Duane Lammers




17.

DAMAGE TO PREMISES




If the Premises are so damaged or destroyed by fire, flood, earthquake, the
elements, casualty, war, riot, public disorder, acts authorized or unauthorized
by the government or any other cause or happening so as to render the Premises
unusable for Sublessee’s operations, and the Landlord does not commence to
correct the damage or to restore the premises to a usable condition within sixty
(60) days of the occurrence, the Sublessor or the Sublessee shall have the
option of terminating this Lease at that time.





--------------------------------------------------------------------------------




If the Premises are partially damaged or rendered partially unusable by fire or
other casualty, Sublessee shall give Sublessor and Landlord written notice
thereof and if repairs are not undertaken within sixty (60) days from date of
notice of said destruction or damage, Sublessee may terminate by giving written
notice to the Sublessor.  If Sublessee elects not to terminate, this Sublease
shall continue in full force and until such repair is substantially completed so
that full use and occupancy of the Premises by Sublessee is possible, the rent
shall be apportioned according to the portion of the Subleased Premises which
remains usable.  If such repairs are not competed within one hundred eighty
(180) days from the date of notice of said casualty, either party may terminate
this Sublease by the giving of written notice within ten (10) days of the
expiration of the 180-day period.




18.

HOLDING OVER




If Sublessee holds over after the term hereof, with or without the express or
implied consent of Sublessor, such tenancy shall be at sufferance only, and not
a renewal hereof or an extension for any further term, and in such case
Sublessee shall pay to Sublessor during said holdover period 150% of the rent
that it was paying to Sublessor during the last month of the term that had just
been concluded.  Sublessee shall also be liable for any additional rent,
charges, fees or penalties assessed against Sublessor for the entire Main Lease
Premises for the period in which Sublessee is holding over.  Such tenancy shall
also be subject to every other term, covenant and agreement contained herein.
 Sublessee shall also agree to indemnify and hold Sublessor harmless from any
action, rentals, costs and other claims which may arise by its holding over,
including, but not limited to, an action by Landlord against Sublessor.




19.

INVALIDITY




If any part of this Sublease Agreement or any part of any provision hereof shall
be adjudicated to be void or invalid, then the remaining provisions hereof, not
specifically so adjudicated to be invalid, shall be executed without reference
to the part or portion so adjudicated as invalid, insofar as such remaining
provisions are capable of execution.




20.

IMPORTANCE OF EACH COVENANT




Each covenant and agreement on the part of one party is understood and agreed to
constitute an essential part of the consideration for each covenant and
agreement on the part of the other party.




21.

CONDITIONS




This Sublease Agreement is dependent and conditioned upon (i) the Landlord
executing its consent to this Sublease Agreement in the form attached hereto as
Exhibit A and (ii) the continuing existence of the Main Lease.  Sublessee
understands and agrees to be bound by the conditions set forth in such consent.




22.

SUCCESSORS AND ASSIGNS




This Sublease Agreement and all covenants and agreements contained herein shall
be binding upon, apply and inure to the benefit of the respective successors,
heirs and assigns of the parties to this Sublease Agreement, subject to the
restrictions imposed under this Sublease Agreement and the Main Lease, relating
to assignment or further sublease by the Sublessee.




23.

NON-WAIVER




Sublessor’s failure to insist upon strict performance of any covenant in this
Sublease Agreement or to exercise any option or right herein contained shall not
be a waiver or relinquishment of such covenant, right or option, but the same
shall remain in full force and effect.  Sublessor is specifically authorized to
accept a partial payment (no matter how such payment may be labeled or
conditionally delivered) without such acceptance being deemed a waiver of the
balance of the amount owed.








--------------------------------------------------------------------------------



24.

APPLICABLE LAW




This Sublease Agreement shall be construed under the laws of the State of
Minnesota.




25.

ENTIRE AGREEMENT/AMENDMENTS




This Sublease Agreement and the Exhibit or Consent attached hereto set forth all
of the covenants, promises, agreements, conditions and understanding between the
Sublessor and Sublessee concerning the Premises, and there are no other
covenants, promises, agreements, conditions or understandings, either oral or
written, between them other than those which are set forth in this Sublease
Agreement.  Except as otherwise provided herein, no subsequent alteration,
amendment, change or addition to this Sublease Agreement shall be binding upon
Sublessor or Sublessee unless reduced to writing and signed by both parties.




26.

COUNTERPARTS




This Sublease Agreement and the Consent attached hereto may be separately
executed as counterparts which shall be then read together and enforced.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the latest signature date set forth below.
















SUBLESSOR:

Digitiliti, Inc., a Minnesota corporation







Dated: August 29, 2009

/s/ William McDonald

By: William McDonald

Its: CFO




SUBLESSEE:

SP Television LLC, a Delaware

limited liability company







Dated: August 29, 2009

/s/Greg Bolanger

By: Greg Bolanger

Its: Controller





--------------------------------------------------------------------------------

EXHIBIT A




CONSENT




THIS CONSENT (the “Consent”) is made and entered into as of the latest signature
date set forth below by and between FRM Associates, LLC, a Nevada limited
liability company (“Landlord”), and Digitiliti, Inc., a Minnesota corporation,
formerly known as Storage Elements, Inc. (“Tenant”).




RECITALS:




A.

Landlord and Tenant are parties to that certain Lease Agreement dated as of June
15, 2005, as amended by that certain Amendment to Lease Agreement dated as of
July 27, 2005, (such agreement, as the same may be further modified, amended,
supplemented or restated is collectively referred to herein as the “Lease”)
(capitalized terms utilized in this Consent and not separately defined herein
shall have the meanings ascribed to them in the Lease).




B.

Tenant has requested that Landlord consent to the sublease by Tenant of a
portion of the Premises to SP Television LLC (“Subtenant”) in accordance with
that certain Sublease Agreement attached hereto (the “Sublease Agreement”).  




C.

Landlord is prepared to grant such consent, subject to and in accordance with
the terms and conditions set forth herein.




AGREEMENTS:




NOW, THEREFORE, for good, fair and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
covenant and agree as follows:




1.

Landlord hereby consents to Tenant entering into the Sublease Agreement.  Tenant
agrees to not amend the Sublease Agreement without Landlord’s prior written
consent.




2.

Tenant hereby represents and warrants to and covenants and agrees with Landlord
that: (i) the Recitals are true and correct, (ii) Landlord has not waived any of
the rights, remedies or privileges available to Landlord under the Lease, (iii)
except as hereby amended, the Lease remains unmodified and in full force and
effect, (iv) there are not any uncured defaults on the part of Landlord under
the Lease, (v) there are no offsets, counterclaims or defenses to the
obligations of Tenant under the Lease, (vi) each individual executing this
Consent on behalf of Tenant is duly authorized to execute and deliver this
Consent on behalf of Tenant in accordance with a duly adopted resolution, and
(vii) the Lease is binding upon Tenant in accordance with its terms.




3.

There are no third party beneficiaries of this Consent, intended or otherwise.




4.

This Consent and the attached Acknowledgment may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute and be construed as one and the same instrument, and may be evidenced
by facsimile or electronically transmitted signature pages.




IN WITNESS WHEREOF, Landlord and Tenant have executed this Consent as of the
date first set forth above.




LANDLORD:

FRM ASSOCIATES, LLC

a Nevada limited liability company







Dated: August 29, 2009

/s/____________________________

By:

Its:





--------------------------------------------------------------------------------




TENANT:

DIGITILITI, INC.,

a Minnesota corporation, formerly

known as Storage Elements, Inc.







Dated: August 29, 2009

/s/ William McDonald

By: William McDonald

Its: CFO



